Title: From George Washington to John Lewis, 20 July 1792
From: Washington, George
To: Lewis, John



Dr Sir,
Mount Vernon 20th July 92

I was in hopes the letter wch was written to you at my request, by my Nepw G. A: Washington—dated the 25th of March—wd have rendered a further application from me to you, on that subjt unnecessary—but as he says, you have made no reply to it—as I Am informed that my power of attorney to you, was regularly recorded in Gates County No. Carolina & That Mr Cowper is making great improvement upon the land (which is an evidence that the bargain with him is closed & of course the money paid, as that was the condition of it) and, as you are upon the point of removing to Kentucky. I must, and do insist positively upon receiving my moiety of the money, which has been paid by Mr Cowper or any person in his behalf before you go—and to know how the ballance stands.
You must be sensible, Sir, it was my opinion at the time you proposed to make sale of this land that the moment was not favorable for it—but, as the Affairs of your fathers Estate pressed,

and my own want of money was great, I consented to its being done; but I cannot nor will not consent to lye out of my moiety of the Money that has been receid in payment. I am Dr Sir Yr obedt Hble Servt

G. W——n

